Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 4/9/2020 is acknowledged and has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 8-9, the terms “relatively low driving speeds” and “relatively high driving speeds” are confusing in that a relativity is expressly claimed, but standard or base against which this relativity is compared is not set forth (see also, claim 1, line 11; claim 2, lines 4, 5; claim 3, lines 2, 3; claim 6, line 3; claim 7, lines 4, 5); in claim 5, lines 2-3, the term “the transition range” lacks a clear antecedent basis; in claim 5, lines 2-3 it is not clear with respect to what element the term “the transition range” is being claimed (i.e., transition range of what?); in claim 10, line 1, the term “proper operation” is confusing in that there is no standard by which “proper” is expressly interpreted, rendering the scope of protection desired unascertainable.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burt et al. (US 2017/0197614) in view of Bachman et al. (US 5,532,671). Burt et al. teach a mobile machine, such as a vehicle (10, ¶¶0002, 0003, 0014) which includes an electric motor (18) which is not taught to be unlike known electric motors and thus would be understood to function as motors are well understood to function, specifically in two operational ranges: a first range where torque is constant as a rotational speed rises and a second range in which a power is constant as rotational speed rises, a transmission (24) connected mechanically to the motor and having plural gearing ratios (¶0018), and thus necessarily including at least a first and second gear, at least one for lower driving speeds (e.g., lower gears accessed through downshift step) and at least one for higher driving speeds (e.g., higher gears accessed through upshift step), the transmission including powered elements to perform the gear shifting (¶¶0018, 0019), the mobile machine operable to drive at a lower driving speed when loaded and operable to drive at a higher or maximum driving speed when unloaded (e.g., when not burdened with substantial loading which prevents operation at a higher or maximum speed), the transmission configured to be operated in a relatively low driving speed state and maintained in a gear throughout the operating range for the motor under one or more of at least the conditions of: that upshifting would cause the maximum output of the motor to be lower than the demanded power, that upshifting would put the operating speed of the motor below a minimum speed of the transmission fluid pump, that applying a transmission speed shift would result in a loss of efficiency.
As regards the motor, initially Burt et al. do not teach that the motor is unlike known motors, and Bachman et al. teach that it is well understood that electric motors inherently function in two operational ranges: a first range where torque is constant as a rotational speed rises and a second range in which a power is constant as rotational speed rises (col. 1, lines 23-30). Resultantly, it would be one or both of: (a) well understood that the motor taught by Burt et al. possesses this inherent characteristic as taught by Bachman et al. or (b) it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the motor taught by Burt et al. as having the claimed characteristic as taught to be well known, and/or inherent by Bachman et al. for the purpose of using a motor that works in the manner that motors are commonly known to work.
As regards the maintenance of a current gear being the “relatively low driving speed” gear, initially the shift strategy taught by Burt et al. as modified by (or as supported by) Bachman et al. does not any transmission gear in the process of operating the transmission and motor not being covered by the operating strategy, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to perform this strategy in any of the gears including the slow-speed driving gear so as to ensure that the operating efficiency of the vehicle is maintained throughout its driving modes.
As further regards claim 4, the reference to Burt et al. as modified (or supported) by Bachman et al. does not expressly teach that a gear increment between the first gear and the second gear is selected such that tractive power characteristic curves of the first gear and of the second gear are of “congruent configuration in sections in a transition range”. In that it is well understood to be desirable to facilitate switching between gear ratios in as smooth a manner as possible, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the respective adjacent lower and higher speed gears as being of “congruent configuration in sections in a transition range” in order to facilitate a smooth transition between ratios when switching gears, which beneficially provides the user/operator of the vehicle with as smooth as possible of a transition when operating the vehicle.
As further regards claim 7, the reference to Burt et al. as modified (or supported) by Bachman et al. is unspecific on the number of gearing steps, to include a state providing for “even higher driving speeds”, wherein the electric motor and the transmission are further “adapted to one another in such a way” that the electric motor can be operated in the state for relatively high driving speeds exclusively in the second range (i.e., the constant power region). It is well understood that once sufficient torque has been applied to get it to an equilibrium higher speed, the torque required to maintain the speed is substantially reduced, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide an operating mode in the transmission of Burt et al. as modified (or supported) by Bachman et al. for higher speed cruising of the vehicle (i.e., at least one further high speed gear in the transmission) and to operate the motor in the second operating range (i.e., the high speed, constant power region, which is characterized by a reduction in torque as speed increases), for the purpose of providing vehicle motion at high speed where lower torque is required to maintain that speed, the operating mode corresponding to the constant power range of the motor.

Allowable Subject Matter
Claims 2, 5 and 6, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elco and Glaser et al. teach vehicles with electric motors having specific operation characteristics; Plunkett teaches a vehicle with controlled motor characteristics of pertinence; Mutoh et al. teaches a vehicle with controlled powertrain overall characteristics of pertinence; Rao teaches a motor having a common constant torque and constant power curve; Park teaches a vehicle with a transmission shifting strategy of pertinence, and Cui teaches a two-speed transmission usable in an electric vehicle.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616